      Case 4:20-cv-03709 Document 50 Filed on 11/02/20 in TXSD Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 Steven Hotze, M.D., Wendell Champion, Hon.
 Steve Toth, and Sharon Hemphill,

         Plaintiffs,
                                                                        Civil Action
 v.
                                                                  No. 4:20-cv-03709-ASH
 Chris Hollins, in his official capacity as Harris
 County Clerk,

         Defendant.

                  Motion for Leave to File Brief on Behalf of Amicus Curiae the
                      Libertarian Party of Texas in Support of Defendant

        The Libertarian Party of Texas (“LPTexas”) asks the Court for leave to file its the its

brief as amicus curiae in support of Defendant. LPTexas’ proposed brief is attached to this

motion as Exhibit A.

        1.      The Libertarians and its candidates are directly affected by Plaintiffs’ attempt to

invalidate votes cast in Harris County, Texas. LPTexas has candidates appearing on the ballot in

more than eighty (80) statewide races, including candidates for United States Senator, numerous

United States Representatives, Texas Supreme Court Justices, and various other local and

statewide positions.

        2.      Several Libertarian federal candidates appear on the very same ballots in Harris

County, Texas, where Plaintiff seeks to limit the voters’ access, therefore prohibiting and

limiting the ability of voters to cast their ballot for the Libertarians. Plaintiff’s request to




Cause No. 4:20-cv-03709-ASH, Hotze et al v. Hollins
Motion for Leave to File Amicus Brief                                                              Page 1
      Case 4:20-cv-03709 Document 50 Filed on 11/02/20 in TXSD Page 2 of 3




invalidate 127,000 votes will directly and negatively affect LPTexas because this request seeks

to disregard and discount ballots potentially cast in favor of LPTexas candidates.

        3.      Federal district courts possess the inherent authority to accept briefs of amici

curiae. In re Bayshore Ford Truck Sales, Inc., 471 F.3d 1233, 1249 n.34 (11th Cir. 2006); see

also Jin v. Ministry of State Security, 557 F.Supp. 2d 131, 136 (D.D.C. 2008). “Factors relevant

to the determination of whether amicus briefing should be allowed include whether the proffered

information is ‘timely and useful’ or otherwise necessary to the administration of justice.” United

States ex rel. Gudur v. Deloitte Consulting LLP, 512 F. Supp. 2d 920, 927 (S.D. Tex. 2007). The

role of amici is to assist the court “in cases of general public interest by making suggestions to

the court, by providing supplementary assistance to existing counsel, and by insuring a complete

and plenary presentation of difficult issues so that the court may reach a proper decision.”

Newark Branch, N.A.A.C.P. v. Town of Harrision, N.K., 940 F.2d 792, 808 (3rd Cir. 1991).

        4.      LPTexas believes it brief will be of assistance to the Court because it outlines and

explains why Plaintiffs’ request to disregard a significant amount of votes that have already been

cast will disenfranchise residents of Harris County and negatively affect LPTexas’ ballot access

in elections to come.

                                                  Respectfully submitted,

                                                  By: /s/ Jared G. LeBlanc
                                                     Jared G. LeBlanc
                                                     Texas Bar No. 24046279
                                                     Fed. I.D. 575408
                                                     jleblanc@gamb.com




Cause No. 4:20-cv-03709-ASH, Hotze et al v. Hollins
Motion for Leave to File Amicus Brief                                                              Page 2
      Case 4:20-cv-03709 Document 50 Filed on 11/02/20 in TXSD Page 3 of 3




Of Counsel:

Brandon A. O’Quinn
Texas Bar No. 24092914
boquinn@gamb.com

GORDON, ARATA, MONTGOMERY, BARNETT,
     MCCOLLAM, DUPLANTIS & EAGAN, LLC

2229 San Felipe, Suite 1100
Houston, Texas 77019
713.333.5500

Attorneys for the Libertarian Party of Texas



                                          Certificate of Service

       I certify that on November 2, 2020, I served a true and correct copy of this paper on all
counsel of record through the Clerk’s ECF system.

                                                        /s/ Jared G. LeBlanc
                                                        Jared G. LeBlanc




Cause No. 4:20-cv-03709-ASH, Hotze et al v. Hollins
Motion for Leave to File Amicus Brief                                                        Page 3
